Matter of Kielly v Jones (2020 NY Slip Op 03331)





Matter of Kielly v Jones


2020 NY Slip Op 03331


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ.


493 CA 19-00770

[*1]IN THE MATTER OF SARA KIELLY, PETITIONER-RESPONDENT,
vLAURINE JONES, FIVE POINTS CORRECTIONAL FACILITY SUPERINTENDENT, AND DEBORAH MCCULLOCH, EXECUTIVE DIRECTOR, CENTRAL NEW YORK PSYCHIATRIC CENTER, RESPONDENTS-APPELLANTS. (APPEAL NO. 1.) 


LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JOSEPH M. SPADOLA OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BRUCE C. ENTELISANO, ROME, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered October 4, 2018. The order, inter alia, held respondents in contempt of court. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 17 and May 2, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court